Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

1.	The following is a Non-Final Office Action in response to communication received on 6/15/2021. Claims 1-14 have been examined in this application.  This communication is the first action on the merits.  The two Information Disclosure Statements (IDSs) filed on behalf of this case on (1) 9/13/2021 and (2) 4/11/2022 have been considered by the examiner. 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,037,203 in view of Weerasinghe (United States Patent Application Publication Number: US 2013/0124628). 
	The only differences between the claims is in the independent claims of the present application applicant recites the concepts of: 
the steps of the method being performed by the user advertisement preference system 
storing, by the user advertisement preference system, the at least one user advertisement preference in association with the  unique user identifier 
providing, by the user advertisement preference system, the stored at least one user advertisement preference to the online advertisement provider system without providing any user identifying information capable of identifying the user to the at least one online advertisement-provider system. 

	However Weerasinghe (United States Patent Application Publication Number: US 2013/0124628) teaches these concepts: 
the steps of the method being performed by the user advertisement preference system  (see paragraph 0033, Examiner’s note: performed by the social network).
storing, by the user advertisement preference system, the at least one user advertisement preference in association with the  unique user identifier  (see paragraph 0036, Examiner’s note: storing the association between the user identifier (cookie) and user profile in the database)
providing, by the user advertisement preference system, the stored at least one user advertisement preference to the online advertisement provider system without providing any user identifying information capable of identifying the user to the at least one online advertisement-provider system (see paragraph 0042, Examiner’s note:  the third party would see only such things as the age group, male/female, status hobbies and or recent activities of the user. However, the third party may still provide content having been equipped with such information). 

	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the claims of Patent No. 11,037,203 with the aforementioned teachings from Weerasinghe with the motivation of having one system performing multiple functions, retrieving information from storage, as well as preserving user privacy by not providing identifying information to the advertiser, when providing an identifier with no identifying information to an advertiser, retrieving previously obtained information, and the system (the user advertisement preference system) is claimed as performing at least some of the functions is known in the claims. 

4.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-20, 22-23 of US Patent Application 14255953 in view of Weerasinghe (United States Patent Application Publication Number: US 2013/0124628). 
	The only differences between the claims of the present application and the claims of US Patent Application 14255953 is the following concepts/limitations: 
the web browser cookie containing no user-related information including no user-identifying information capable of identifying the user to any online advertisement-provider system, 
providing, by the user advertisement preference system, the stored at least one user advertisement preference to the online advertisement provider system without providing any user identifying information capable of identifying the user to the at least one online advertisement-provider system. 

	However Weerasinghe (United States Patent Application Publication Number: US 2013/0124628) teaches these concepts: 
the web browser cookie containing no user-related information including no user-identifying information capable of identifying the user to any online advertisement-provider system, (see paragraph 0038, Examiner’s note: there is no user profile information, tracking data or other personal identifying information in the cookie). 
providing, by the user advertisement preference system, the stored at least one user advertisement preference to the online advertisement provider system without providing any user identifying information capable of identifying the user to the at least one online advertisement-provider system(see paragraph 0042, Examiner’s note:  the third party would see only such things as the age group, male/female, status hobbies and or recent activities of the user. However, the third party may still provide content having been equipped with such information).

Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the claims of US Patent Application 14255953 with the aforementioned teachings from Weerasinghe with the motivation of providing a way to provide advertisement information to another party while maintaining a user’s privacy, when a cookie brokerage or universal cookie is described that provides cookie preference data to other parties according to a user’s authorization  (see claims 1 and 13)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
5.	Claims 1 and 8 are objected to because of the following informalities:  Applicant recites the following in each independent claim the online advertisement-provider system receiving he unique user identifier from the web server.  There appears to be typo in the claims, for the purposes of this examination, the Examiner will interpret the claims as follows:  the online advertisement-provider system receiving the unique user identifier from the web server.   Appropriate correction is required.
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Weerasinghe (United States Patent Application Publication Number: US 2013/0124628) further in view of Polachek (United States Patent Application Publication Number: US 2009/0292608). 
	As per claim 1, Weerasinghe teaches A method comprising: (see abstract and title, Examiner’s note: method for providing targeted ads with user control and privacy). 
	 identifying, by a user advertisement preference system, a user operating a web browser on a client device, the client device including at least one processor, memory, the web browser, and an interface in communication with the web browser, the client device being remote from the user advertisement preference system; (see paragraphs 0036, 0030, and 0023-0024, Examiner’s note: the social network for example (e.g. user advertisement preference system) providing a cookie to a user’s device that is stored on the user’s device, where the user device is for example a personal computer or smart phone (see paragraph 0030) and includes a browser (see paragraph 0036)). 
	 providing, by the user advertisement preference system, the client device with a unique user identifier associated with the user for a web browser cookie that includes the unique user identifier, the web browser cookie containing no user-related information including no user- identifying information capable of identifying the user to any online advertisement-provider system, the web browser cookie being stored on the client device, (see paragraphs 0036-0038 and 0024, Examiner’s note: the social network (e.g. advertisement preference system) (see paragraph 0024) providing a cookie to a user’s device, where the cookie includes a unique identifier (See paragraph 0039) and the cookie while it may be read by any other site will be only intelligible to the social network site (see paragraph 0038)). 
	the web browser cookie configured to be provided from the client device to a web server operating a web page that includes at least one online advertisement request, the web server being remote from the client device;  (see paragraphs 0024, 0028-0029, and 0040, Examiner’s note: user device provides cookie to a third party where the third party may provide web pages having advertisements on it). 
	receiving, by the user advertisement preference system, at least one user advertisement preference specified by the user, the at least one user advertisement preference indicating preferred or unpreferred advertisements, the at least one user advertisement preference being specified by the user based on first user input received through a user interface being displayed while an online advertisement is currently being presented through the web browser, (see paragraphs 0019 and  0050, Examiner’s note: user can click on an advertisement and mark it as not interested). 
	the interface configured to provide the at least one user advertisement preference to the user advertisement preference system, (see paragraphs 0019, 0036, and 0050, Examiner’s note: teaches providing preferences to the social network to update profiles and provide current targeted advertisements). 
	 the web browser cookie not being modified to contain the at least one user advertisement preference;  (see paragraphs 0036-0039, Examiner’s note: there is no user profile information, tracking data or other personal identifying information in the cookie (see paragraph 0038)). 
	storing, by the user advertisement preference system, the at least one user advertisement preference in association with the unique user identifier;  (see paragraph 0036, Examiner’s note: the user profile and cookie association may be stored in a database). 
	receiving, by the user advertisement preference system, a request from an online advertisement-provider system, the request including the unique user identifier from the web browser cookie, the online advertisement-provider system receiving he unique user identifier from the web server, the at least one online advertisement-provider system being remote from SMRH:4823-2683-7742.126Docket No. 24RX-265763-US2the user advertisement preference system, remote from the web server, and remote from the client device; (see paragraphs 0040-0041, Examiner’s note: third party reads the cookie and forwards it to the ad server who sends it to the social network). 
	retrieving, by the user advertisement preference system, the stored at least one user advertisement preference associated with the unique user identifier;  and providing, by the user advertisement preference system, the stored at least one user advertisement preference to the online advertisement-provider system without providing any user-identifying information capable of identifying the user to the at least one online advertisement-provider system,  the at least one online advertisement-provider system being capable of determining one or more user-targeted online advertisements to be presented to the user based at least in part on the at least one user advertisement preference.   (see paragraphs 0040-0042, Examiner’s note: providing the profile if the party is authorized or is some sort of agreement with the social network, wherein then the party can provide targeted ads based on the profile). 
	While as shown above Weerasinghe teaches using an social networking interface to provide ad cookies to third parties to protect user privacy, Weerasinghe does not expressly teach (1) that this interface is a plug-in as claimed, and while Weerasinghe clearly teaches tracking user’s preferences to displayed ads where the user provides a response to the ad (see paragraph 0019) Weerasinghe does not expressly teach (2) that ads have interest questions or more specifically the user interface including one or more questions related to the online advertisement, and the at least one user advertisement preference being obtained from a response to the one or more questions related to the online advertisement. 
	However, Polachek which is in the art of allowing a user to rate and interact with advertisements (see abstract and Figures 1-3) teaches  (1) that this interface is a plug-in (see paragraphs 0090-0093, Examiner’s note: teaches a user can download an add-on to their browser (or other client side application), which the ad on the system will enable users to interact with any advertisement they wish to interact with through the system). 
	and teaches (2) that ads have interest questions or more specifically the user interface including one or more questions related to the online advertisement, and the at least one user advertisement preference being obtained from a response to the one or more questions related to the online advertisement (see Figures 1-3, Examiner’s note: did you like this ad? or thumbs up or thumbs down?) 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Weerasinghe with the aforementioned teachings from Polachek with the motivation of providing a common feature of a plug in to allow a user to interact with interface content (see Polachek paragraphs 0090-0093) as well as providing a common way of soliciting an answer through use of question (see Polachek Figures 1-3), when a user interacting with interface content (see Weerasinghe paragraphs 0019, 0050 and Figure 5) and a user providing an answer to a question is known (see Weerasinghe paragraphs 0019, 0050 and Figure 5).
	As per claim 2, Weerasinghe teaches
	wherein the receiving, by the user advertisement preference system, the at least one user advertisement preference specified by the user includes receiving the at least one user advertisement preference from the interface on the client device, the at least one user advertisement preference being specified in response to a user interface (paragraphs 0019, 0050 and Figure 5, Examiner’s note: user’s providing ad preferences in an interface)
	While as shown above Weerasinghe teaches using an social networking interface to provide ad cookies to third parties to protect user privacy, Weerasinghe does not expressly teach (1) the plugin and while Weerasinghe clearly teaches tracking user’s preferences to displayed ads where the user provides a response to the ad (see paragraph 0019) Weerasinghe does not expressly teach (2) an interface generated by the plugin in response to at least one first online advertisement presented to the user.  
	However, Polachek which is in the art of allowing a user to rate and interact with advertisements (see abstract and Figures 1-3) teaches  (1) the plugin (see paragraphs 0090-0093, Examiner’s note: teaches a user can download an add-on to their browser (or other client side application), which the ad on the system will enable users to interact with any advertisement they wish to interact with through the system). 
	and teaches (2) an interface generated by the plugin in response to at least one first online advertisement presented to the user (see paragraph 0059 and Figures 1-3, Examiner’s note: in response to a user’s interaction with reference character 22 button it generates a pop up to rate an ad reference character 26).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Weerasinghe in view of Polachek with the aforementioned teachings from Polachek with the motivation of providing a common feature of a plug in to allow a user to interact with interface content (see Polachek paragraphs 0090-0093) as well as providing a common way of generating a pop up in response to a user’s click (see Polachek paragraph 0059 and Figures 1-3), when a user interacting with interface content (see Weerasinghe paragraphs 0019, 0050 and Figure 5) and tracking user’s responses to interaction with content (see Weerasinghe paragraphs 0019, 0050 and Figure 5) are both known. 
	As per claim 3, Weerasinghe teaches
	wherein the at least one user advertisement preference indicates at least one preference for or against advertisements that share one or more characteristics with the at least one first online advertisement (see paragraphs 0019 and 0050, Examiner’s note: user can rate an ad to receive more relevant advertisements to the current time period). 
	As per claim 4, Weerasinghe teaches
	wherein the one or more characteristics correspond to a product, a service, a product category, a service category, a manufacturer, a service provider, a retailer, or price  (see paragraphs 0019 and 0050, Examiner’s note: user can rate an ad to receive more relevant advertisements to the current time period).
	As per claim 5, Weerasinghe teaches
	wherein the receiving, by the user advertisement preference system, the at least one user advertisement preference specified by the user includes receiving the at least one user advertisement preference from the interface on the client device, the at least one user advertisement preference being specified in response to a user interface (paragraphs 0019, 0050 and Figure 5, Examiner’s note: user’s providing ad preferences in an interface)
	While as shown above Weerasinghe teaches using an social networking interface to provide ad cookies to third parties to protect user privacy, Weerasinghe does not expressly teach (1) the plugin and while Weerasinghe clearly teaches tracking user’s preferences to displayed ads where the user provides a response to the ad (see paragraph 0019) Weerasinghe does not expressly teach (2)  an interface generated by the plugin in response to selection by the user of an icon in at least one first online advertisement presented to the user.  
	However, Polachek which is in the art of allowing a user to rate and interact with advertisements (see abstract and Figures 1-3) teaches  (1) the plugin (see paragraphs 0090-0093, Examiner’s note: teaches a user can download an add-on to their browser (or other client side application), which the ad on the system will enable users to interact with any advertisement they wish to interact with through the system). 
	and teaches (2)  an interface generated by the plugin in response to selection by the user of an icon in at least one first online advertisement presented to the user (see paragraph 0059 and Figures 1-3, Examiner’s note: in response to a user’s interaction with reference character 22 button it generates a pop up to rate an ad reference character 26).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Weerasinghe in view of Polachek with the aforementioned teachings from Polachek with the motivation of providing a common feature of a plug in to allow a user to interact with interface content (see Polachek paragraphs 0090-0093) as well as providing a common way generating a pop up in response to a user’s click (see Polachek paragraph 0059 and Figures 1-3), when a user interacting with interface content (see Weerasinghe paragraphs 0019, 0050 and Figure 5) and tracking user’s responses to interaction with content (see Weerasinghe paragraphs 0019, 0050 and Figure 5) are both known. 
	As per claim 6, Weerasinghe teaches
	wherein the storing the at least one user advertisement preference in association with the unique user identifier comprises storing the at least one user advertisement preference in association with the user (see paragraph 0036, Examiner’s note: storing the association between the cookie and the user profile in a database).   
	As per claim 7, Weerasinghe teaches
	further comprising requesting authorization, from the user, for providing the at least one user advertisement preference to the online advertisement-provider system (see paragraph 0037 and 0039, Examiner’s note: the user may be given control (via on button on the browser interface of the user’s device) to allow or disallow a web site to read access the cookie). 
	As per claim 8, Weerasinghe teaches A user advertisement preference system, comprising: (see abstract , title, and paragraph 0006, Examiner’s note: system for providing targeted ads with user control and privacy).
	 one or more processors; memory storing instructions that, when executed by the one or more processors, cause the user advertisement preference system to perform: (see paragraph 0068, Examiner’s note: software running on a computer to perform the functions of Weerasinghe). 
	identifying a user operating a web browser on a client device, the client device including at least one processor, memory, the web browser, and an interface in communication with the web browser, the client device being remote from the user advertisement preference system; (see paragraphs 0036, 0030, and 0023-0024, Examiner’s note: the social network for example (e.g. user advertisement preference system) providing a cookie to a user’s device that is stored on the user’s device, where the user device is for example a personal computer or smart phone (see paragraph 0030) and includes a browser (see paragraph 0036)).
	providing the client device with a unique user identifier associated with the user for a web browser cookie that includes the unique user identifier, the web browser cookie containing no user-related information including no user-identifying information capable of identifying the user to any online advertisement-provider system, the web browser cookie being stored on the client device, (see paragraphs 0036-0038 and 0024, Examiner’s note: the social network (e.g. advertisement preference system) (see paragraph 0024) providing a cookie to a user’s device, where the cookie includes a unique identifier (See paragraph 0039) and the cookie while it may be read by any other site will be only intelligible to the social network site (see paragraph 0038)).
	 the web browser cookie configured to be provided from the client device to a web server operating a web page that includes at least one online advertisement request, the web server being remote from the client device; (see paragraphs 0024, 0028-0029, and 0040, Examiner’s note: user device provides cookie to a third party where the third party may provide web pages having advertisements on it).
	receiving at least one user advertisement preference specified by the user, the at least one user advertisement preference indicating preferred or unpreferred advertisements, the at least one user advertisement preference being specified by the user based on first user input received through a user interface being displayed while an online advertisement is currently being presented through the web browser, (see paragraphs 0040-0041, Examiner’s note: third party reads the cookie and forwards it to the ad server who sends it to the social network).
	the interface configured to provide the at least SMRH:4823-2683-7742.128Docket No. 24RX-265763-US2one user advertisement preference to the user advertisement preference system, (see paragraphs 0019, 0036, and 0050, Examiner’s note: teaches providing preferences to the social network to update profiles and provide current targeted advertisements).
	the web browser cookie not being modified to contain the at least one user advertisement preference; (see paragraphs 0036-0039, Examiner’s note: there is no user profile information, tracking data or other personal identifying information in the cookie (see paragraph 0038)).
	storing the at least one user advertisement preference in association with the unique user identifier; (see paragraph 0036, Examiner’s note: the user profile and cookie association may be stored in a database).
	receiving a request from an online advertisement-provider system, the request including the unique user identifier from the web browser cookie, the online advertisement-provider system receiving he unique user identifier from the web server, the at least one online advertisement-provider system being remote from the user advertisement preference system, remote from the web server, and remote from the client device; (see paragraphs 0040-0041, Examiner’s note: third party reads the cookie and forwards it to the ad server who sends it to the social network).
	 retrieving the stored at least one user advertisement preference associated with the unique user identifier;  and providing the stored at least one user advertisement preference to the online advertisement-provider system without providing any user-identifying information capable of identifying the user to the at least one online advertisement-provider system, the at least one online advertisement-provider system being capable of determining one or more user-targeted online advertisements to be presented to the user based at least in part on the at least one user advertisement preference (see paragraphs 0040-0042, Examiner’s note: providing the profile if the party is authorized or is some sort of agreement with the social network, wherein then the party can provide targeted ads based on the profile).
	While as shown above Weerasinghe teaches using an social networking interface to provide ad cookies to third parties to protect user privacy, Weerasinghe does not expressly teach (1) that this interface is a plug-in as claimed, and while Weerasinghe clearly teaches tracking user’s preferences to displayed ads where the user provides a response to the ad (see paragraph 0019) Weerasinghe does not expressly teach (2) that ads have interest questions or more specifically the user interface including one or more questions related to the online advertisement, and the at least one user advertisement preference being obtained from a response to the one or more questions related to the online advertisement. 
	However, Polachek which is in the art of allowing a user to rate and interact with advertisements (see abstract and Figures 1-3) teaches  (1) that this interface is a plug-in (see paragraphs 0090-0093, Examiner’s note: teaches a user can download an add-on to their browser (or other client side application), which the ad on the system will enable users to interact with any advertisement they wish to interact with through the system). 
	and teaches (2) that ads have interest questions or more specifically the user interface including one or more questions related to the online advertisement, and the at least one user advertisement preference being obtained from a response to the one or more questions related to the online advertisement (see Figures 1-3, Examiner’s note: did you like this ad? or thumbs up or thumbs down?) 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Weerasinghe with the aforementioned teachings from Polachek with the motivation of providing a common feature of a plug in to allow a user to interact with interface content (see Polachek paragraphs 0090-0093) as well as providing a common way of soliciting an answer through use of question (see Polachek Figures 1-3), when a user interacting with interface content (see Weerasinghe paragraphs 0019, 0050 and Figure 5) and a user providing an answer to a question is known (see Weerasinghe paragraphs 0019, 0050 and Figure 5).
	As per claim 9, Weerasinghe teaches 
	wherein the instructions causing the user advertisement preference system to perform receiving the at least one user advertisement preference specified by the user include instructions causing the user advertisement preference system to perform receiving the at least one user advertisement preference from the interface on the client device, the at least one user advertisement preference being specified in response to a user interface (paragraphs 0019, 0050 and Figure 5, Examiner’s note: user’s providing ad preferences in an interface)
	While as shown above Weerasinghe teaches using an social networking interface to provide ad cookies to third parties to protect user privacy, Weerasinghe does not expressly teach (1) the plugin and while Weerasinghe clearly teaches tracking user’s preferences to displayed ads were the user provides a response to the ad (see paragraph 0019) Weerasinghe does not expressly teach (2) an interface generated by the plugin in response to at least one first online advertisement presented to the user.  
	However, Polachek which is in the art of allowing a user to rate and interact with advertisements (see abstract and Figures 1-3) teaches  (1) the plugin (see paragraphs 0090-0093, Examiner’s note: teaches a user can download an add-on to their browser (or other client side application), which the ad on the system will enable users to interact with any advertisement they wish to interact with through the system). 
	and teaches (2) an interface generated by the plugin in response to at least one first online advertisement presented to the user (see paragraph 0059 and Figures 1-3, Examiner’s note: in response to a user’s interaction with reference character 22 button it generates a pop up to rate an ad reference character 26).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Weerasinghe in view of Polachek with the aforementioned teachings from Polachek with the motivation of providing a common feature of a plug in to allow a user to interact with interface content (see Polachek paragraphs 0090-0093) as well as providing a common way generating a pop up in response to a user’s click (see Polachek paragraph 0059 and Figures 1-3), when a user interacting with interface content (see Weerasinghe paragraphs 0019, 0050 and Figure 5) and tracking user’s responses to interaction with content (see Weerasinghe paragraphs 0019, 0050 and Figure 5) are both known. 
	As per claim 10, Weerasinghe teaches
	wherein the at least one user advertisement preference indicates at least one preference for or against advertisements that share one or more characteristics with the at least one first online advertisement  (see paragraphs 0019 and 0050, Examiner’s note: user can rate an ad to receive more relevant advertisements to the current time period).
	As per claim 11, Weerasinghe teaches
	wherein the one or more characteristics correspond to a product, a service, a product category, a service category, a manufacturer, a service provider, a retailer, or price (see paragraphs 0019 and 0050, Examiner’s note: user can rate an ad to receive more relevant advertisements to the current time period).
	As per claim 12, Weerasinghe teaches
	wherein the instructions causing the user advertisement preference system to perform receiving the at least one user advertisement preference specified by the user include instructions causing the user advertisement preference system to perform receiving the at least one user advertisement preference from the interface on the client device, the at least one user advertisement preference being specified in response to a user interface (paragraphs 0019, 0050 and Figure 5, Examiner’s note: user’s providing ad preferences in an interface)
	While as shown above Weerasinghe teaches using an social networking interface to provide ad cookies to third parties to protect user privacy, Weerasinghe does not expressly teach (1) the plugin and while Weerasinghe clearly teaches tracking user’s preferences to displayed ads were the user provides a response to the ad (see paragraph 0019) Weerasinghe does not expressly teach (2)  an interface generated by the plugin in response to selection by the user of an icon in at least one first online advertisement presented to the user.  
	However, Polachek which is in the art of allowing a user to rate and interact with advertisements (see abstract and Figures 1-3) teaches  (1) the plugin (see paragraphs 0090-0093, Examiner’s note: teaches a user can download an add-on to their browser (or other client side application), which the ad on the system will enable users to interact with any advertisement they wish to interact with through the system). 
	and teaches (2)  an interface generated by the plugin in response to selection by the user of an icon in at least one first online advertisement presented to the user (see paragraph 0059 and Figures 1-3, Examiner’s note: in response to a user’s interaction with reference character 22 button it generates a pop up to rate an ad reference character 26).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Weerasinghe in view of Polachek with the aforementioned teachings from Polachek with the motivation of providing a common feature of a plug in to allow a user to interact with interface content (see Polachek paragraphs 0090-0093) as well as providing a common way generating a pop up in response to a user’s click (see Polachek paragraph 0059 and Figures 1-3), when a user interacting with interface content (see Weerasinghe paragraphs 0019, 0050 and Figure 5) and tracking user’s responses to interaction with content (see Weerasinghe paragraphs 0019, 0050 and Figure 5) are both known. 

	
	As per claim 13, Weerasinghe teaches
	wherein the instructions causing the user advertisement preference system to perform storing the at least one user advertisement preference in association with the unique user identifier include instructions causing the user advertisement preference system to perform storing the at least one user advertisement preference in association with the user. (see paragraph 0036, Examiner’s note: storing the association between the cookie and the user profile in a database).   
	As per claim 14, Weerasinghe teaches 
	wherein the instructions, when executed by the one or more processors, further cause the user advertisement preference system to perform requesting authorization, from the user, for providing the at least one user advertisement preference to the online advertisement-provider system. (see paragraph 0033,  0037 and 0039, Examiner’s note: the user may be given control (via on button on the browser interface of the user’s device) to allow or disallow a web site to read access the cookie.  Method can be performed by the social network site (see paragraph 0033)).


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a. 	Spittle et al. (United States Patent Application Publication Number: US 2013/0297716) teaches a universal website preference management where a user can define website preferences that will be applied universally across multiple websites (see abstract). 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621